Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3 and 6, drawn to a multifunctional high-strength composite fabric coating agent.
Group II, claims 4-5, drawn to a method for preparing a multifunctional high-strength composite fabric coating agent.
Group III, claims 7-9, drawn to a modified fabric.
Group IV, claim 10, drawn to a method for improving performance of a fabric.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, III, and IV lack unity of invention because even though the inventions of these groups require the technical feature of a multifunctional high-strength composite fabric coating agent, comprising a resin, a reinforcing agent with a reactive group on its surface, a bifunctional dispersing agent, a leveling agent, a film forming agent, a softening agent, an antibacterial agent, and a solvent, wherein a mass proportion of the resin, the reinforcing agent with the reactive group on its surface, the bifunctional dispersing agent, the leveling agent, the film forming agent, the softening agent, and the antibacterial agent is 1:0.01-0.6:0.02-0.5:0.02-0.4:0.01-0.3:0.01-0.4:0.01-0.3, and a mass proportion of the solvent and the resin is 100:0.01-50, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Long et al. (CN105887491A) (Long) in view of Basim Dogan et al. (US 2018/0245279) (Basim Dogan). Long teaches a super-hydrophobic spraying transparent solution comprising a resin, reinforcing agent, solvent, leveling agent, bifunctional dispersing agent, and film forming agent. The mass ratio of these ingredients is as follows: 1 : 0.6 : 3.3 : 0.008 : 0.005 : 0.005. The mass ratio of the solvent and the resin is 100:30. Long teaches the amount of leveling agent, dispersing agent, and film-forming agent relative to the hydrophobic treatment agent (the resin) is within the range of 0.005 to 0.3, 0.003 to 0.3, and 0.01 to 0.5, respectively. See, e.g., abstract and paragraphs [0021], [0023], [0025], and [0049-0052]. Therefore, it would have been obvious to one of ordinary skill in the art to modify the amount of leveling agent, dispersing agent, and film-forming agent in the super-hydrophobic spraying transparent solution of Long, such that it overlaps the claimed range, in order to prepare a fluid, faster drying, and more durable hydrophobic spraying solution. 
Long does not explicitly teach the silicon dioxide reinforcing agent has a reactive group on its surface or the presence of a softening and antibacterial agent. 
With respect to the difference, Basim Dogan teaches a coating solution comprising surface-modified silicon oxide nanoparticles, a dispersant, a softener, and a plurality of nano-boron particles. The coating provides a textile antibacterial, antimicrobial, and stain resistant properties. The surface modified silicon oxide nanoparticles includes a reactive group on its surface. The silicon oxide nanoparticles improves coating stability, coating attachment to a textile surface, stain resistance, and durability. The nano-boron particles improves anti-bacterial effectiveness. See, e.g., abstract and paragraphs [0007], [0021], and [0052-0054]. 
Basim Dogan and Long are analogous art as they are both drawn to fabric treating compositions. 
In light of the motivation as provided by Basim Dogan, it therefore would have been obvious to one of ordinary skill in the art to modify the surface of the silicon oxide particles of Long with a reactive group, in order to improve coating stability, coating attachment to a textile surface, stain resistance, and durability, and thereby arrive at the claimed invention. 
In light of the motivation as provided by Basim Dogan, it therefore would have been obvious to one of ordinary skill in the art to add a softener and a plurality of nano-boron particles (i.e., anti-bacterial agent) to the coating composition of Long in an effective amount, including overlapping the presently claimed range, in order to provide the coating composition antibacterial and softening properties, as one of ordinary skill in the art would be capable of determining an effective amount to add of a softener and anti-bacterial agent to the coating composition, and thereby arrive at the claimed invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./
Examiner, Art Unit 1789